UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1787


JOYCE MCKENZIE; WILLIAM C. REFFITT,

                  Plaintiffs - Appellants,

             v.

CITY OF WHEELING; ACE GARAGE,

                  Defendants - Appellees.


Appeal from the United States District Court for the Northern
District   of  West   Virginia,  at  Wheeling.     Frederick P.
Stamp, Jr., Senior District Judge. (5:07-cv-00148-FPS)


Submitted:    July 30, 2009                  Decided:   August 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter M. Suwak, Washington, Pennsylvania, for Appellants.
Bradley K. Shafer, STEPTOE & JOHNSON, PLLC, Wheeling, West
Virginia; Gerald G. Jacovetty, Jr., Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joyce   McKenzie    and       William    C.    Reffitt     appeal    the

district court’s order dismissing their civil complaint.                          We

have     reviewed   the     record    and     find    no        reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      McKenzie   v.   City     of   Wheeling,       No.    5:07-cv-00148-FPS

(N.D.W. Va. June 18, 2008).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.


                                                                             AFFIRMED




                                          2